



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Srikanthan, 2017 ONCA 435

DATE: 20170530

DOCKET: C59866

Rouleau, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nishanth Srikanthan

Appellant

Breana Vandebeek, for the appellant

Amy Alyea, for the respondent

Heard and released orally: May 18, 2017

On appeal from the conviction entered on March 11, 2014 by
    Justice Gordon D. Lemon of the Superior Court of Justice, sitting with a jury.

REASONS FOR DECISION

[1]

The appellant was convicted of failing to stop at the scene of an
    accident, impaired operation of a motor vehicle causing bodily harm, operation
    of a motor vehicle while over 80 causing bodily harm and dangerous driving
    causing bodily harm.  The sole issue at trial was whether the appellant was the
    driver of the vehicle when it collided with an oncoming car.  The vehicle then
    fled from that accident and ran into a tree.

[2]

The appellant raises two grounds of appeal.  First, he argues that the
    trial judge erred in his instructions to the jury with respect to the in-dock
    identification made by the Barone sisters who testified as eyewitnesses.

[3]

We disagree.

[4]

In our view, the trial judges jury charge reveals no error.  Although
    in his summary of the evidence, the trial judge recited testimony of one of the
    Barone sisters to the effect that she was confident in her identification, this
    statement came shortly after cautioning the jury about the frailties of
    eyewitness evidence including the instruction that an apparently convincing
    witness can be mistaken.

[5]

Although the judge could have added to this caution, in our view, on the
    particular facts of this case, it was not necessary.  The evidence was not
    objected to when it was given and the appellants counsel agreed to the portion
    of the trial judges instruction that dealt with this point.

[6]

In addition, the trial judge thoroughly reviewed the frailties with
    respect to that identification evidence.

[7]

Finally, the identification evidence was only one part of an otherwise
    substantial Crown case.

[8]

We also see no error in the trial judge having included in his jury
    charge a review of the Barone sisters identification of Ms. Kugan, the
    passenger in the car driven by the appellant.  This was simply one part of the trial
    judges review of the totality of the Barone sisters evidence.  It could not
    possibly have led the jury to find the Barone sisters identification of the
    appellant more reliable.  The evidence of their identification of Ms. Kugan was
    general, vague and did not occupy a significant part of the charge.

[9]

The second ground of appeal is that the trial judge erred in noting as
    part of his charge that Ms. Kugan may have an interest in the outcome of the
    case because she was a good friend of the appellant.  We do not consider this
    to be an error.  It was reasonable to alert the jury to the possibility that
    Ms. Kugan was covering up for the appellant.  In any event, even if the trial
    judge erred by leaving the jury with that one sentence, his error could not
    reasonably have affected the verdict in the face of a significant and
    substantial Crown case.

[10]

For these reasons, the appeal is dismissed.

Paul Rouleau J.A.

G.T. Trotter J.A.

David
    Paciocco J.A.


